Citation Nr: 0103434	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  99-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center, Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date for a 70 percent 
evaluation for post traumatic stress disorder.

2.  Entitlement to an earlier effective date for a total 
rating based on individual unemployability.

3.  Entitlement to an earlier effective date for Dependents' 
Educational Assistance under 38 U.S. Code Chapter 35.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  Following an informal claim which was received 
on December 6, 1996, and included a claim for service 
connection for post traumatic stress disorder (PTSD), the 
regional office granted service connection for that disorder 
and rated it as 30 percent disabling as of the date of claim.  
By a rating action dated in February 1999 the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
Wichita, Kansas, increased the evaluation for the veteran's 
PTSD from 30 percent to 70 percent effective the December 6, 
1996 date of receipt of claim.  The regional office also 
granted a total rating based on individual unemployability 
and granted entitlement to Dependents' Educational Assistance 
under 38 U.S. Code Chapter 35 effective August 5, 1998.  The 
appellant appealed for earlier effective dates for the 70 
percent rating for his psychiatric disability; the total 
rating based on individual unemployability; and the 
Dependents' Educational Assistance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In April 1972 the veteran submitted a claim for service 
connection for a psychiatric disability.

3.  The claim was denied in a May 1972 rating action.  The 
veteran was duly notified of the decision and did not submit 
an appeal.

4.  On December 6, 1996, the veteran submitted a claim for 
service connection for PTSD.

5.  In August 1997 the regional office received a report by 
Gilbert R. Parks, M.D., which included a diagnosis of PTSD 
and stated that the veteran had been permanently and totally 
psychologically disabled since November 1996 and was unable 
to perform any type of gainful employment.

6.  In August 1997 the regional office granted service 
connection for PTSD effective December 6, 1996, and rated the 
condition 30 percent disabling effective that date.  The 
veteran was notified of this decision on September 8, 1997.

7.  On August 5, 1998, the veteran submitted a claim for a 
total rating based on individual unemployability wherein he 
stated that he had last worked on a full-time basis on 
November 26, 1996.  

8.  At a VA psychiatric examination in September 1998 the 
diagnoses were chronic, severe PTSD and severe major 
depressive disorder.  The current environmental stressors 
included unemployment and inability to obtain and sustain 
gainful employment.  

9.  In February 1999 the regional office increased the 
evaluation for the veteran's PTSD from 30 percent to 
70 percent effective December 6, 1996.  A total rating based 
on individual unemployability and entitlement to Dependents' 
Educational Assistance under 38 U.S. Code Chapter 35 were 
granted effective August 5, 1998.

11.  The veteran was unemployable due to service-connected 
disability as of December 6, 1996 and the unemployability was 
permanent in nature.

CONCLUSIONS OF LAW

1.  An effective date prior to December 6, 1996 for a 70 
percent rating for the veteran's PTSD is not in order.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R.§  
3.400 (2000).

2.  An effective date of December 6, 1996 for a total rating 
based on individual unemployability and for entitlement to 
Dependents' Education Assistance under 38 U.S. Code, Chapter 
35 is warranted.  38 U.S.C.A.§§  1155, 5107, 5110; 38 C.F.R. 
§§  3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in connection with the veteran's 
claims, the regional office obtained all relevant medical 
evidence and afforded the veteran VA examinations.  The Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the veteran with regard to his 
claims has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,___, (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).

I.  Background.

The record reflects that the veteran submitted a claim for 
service connection for a psychiatric disability in April 
1972.  By rating action dated in May 1972 the regional office 
denied entitlement to service connection for a psychiatric 
disability on the basis that such a condition had not been 
shown during service or at the current time.  The veteran was 
duly notified of the decision and did not submit an appeal.

On December 6, 1996, the veteran submitted a claim for 
service connection for PTSD.

In a May 1997 rating action the regional office denied 
entitlement to service connection for PTSD.  The veteran 
submitted a notice of disagreement with that decision.

In August 1997 the regional office received a June 1997 
statement by Gilbert R. Parks, M.D., reflecting various 
psychiatric findings.  Dr. Parks noted that he had first 
treated the veteran in December 1996.  His diagnosis was 
chronic PTSD.  Dr. Parks stated that the veteran was now 
permanently and totally psychologically disabled and was 
unable to perform any type of gainful employment.  Dr. Parks 
noted that the veteran had worked steadily from 1971 until he 
was removed from his workplace at the post office in November 
1996.  

By rating action dated in August 1997 the regional office 
granted entitlement to service connection for PTSD effective 
December 6, 1996.  The condition was rated 30 percent 
disabling effective from that date.

On August 5, 1998, the veteran submitted a claim for a total 
rating based on individual unemployability. He stated that he 
had completed four years of college  and had last worked on a 
full-time basis on November 26, 1996.  The veteran also 
provided an affidavit dated in July 1998 in which he 
indicated that he had been employed by the US Postal Service 
from 1970 to 1996 and his last position had been that of 
postmaster.  He stated that he had been placed on disability 
retirement due to his PTSD.  In 1997 and 1998 he had been 
self employed in sales 10 hours a week and had earned $70 per 
month.

The veteran was afforded a VA psychiatric examination in 
September 1998.  Various findings were recorded including an 
anxious and depressed mood and severely constricted affect.  
He was suspicious of others and his concentration was 
impaired.  The diagnoses were PTSD and major depressive 
disorder.  The stressors were unemployment and inability to 
obtain and sustain gainful employment.  The Global Assessment 
of Functioning (GAF) score was 40.

In a statement dated in December 1998, Dr. Parks indicated 
that the veteran had remained unemployable for the previous 
year.  He stated that the veteran was unable to perform any 
meaningful tasks since he was very tense and anxious and 
experienced a high level of anxiety and marked depression.

By a rating action dated in February 1999 the evaluation for 
the veteran's PTSD was increased from 30 percent to 70 
percent effective December 6, 1996.  He was awarded a total 
rating based on individual unemployability effective August 
5, 1998, and found entitled to Dependents' Educational 
Assistance under the provisions of 38 U.S. Code Chapter 35 
effective August 5, 1998.

In the February 1999 rating action the veteran's prostatitis 
was also increased from 0 percent to 10 percent effective 
January 6, 1999.  Aside from the prostatitis and PTSD, 
service connection had been established for a hearing loss of 
the right ear and otitis media of the right ear, each rated 
10 percent disabling and a furuncle of the left scrotal area 
and a fragmentation scar wound of the right ear, each rated 
noncompensable.  The combined rating for the service-
connected disabilities was 80 percent effective from December 
6, 1996.

II.  Analysis.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S. Code Chapter 35 exists if a veteran was 
discharged from service under conditions other than 
dishonorable and has a permanent and total service-connected 
disability.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Direct service connection shall be established the day 
following separation from active service if the claim is 
received within one year after separation.  Otherwise, the 
effective date of the evaluation and award of benefits shall 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

Except as provided in 38 C.F.R. § 3.400(o)(2) the effective 
date of an increase in disability compensation is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision, will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156.

In this case, the evidence reflects that the veteran's 
initial claim for service connection for a psychiatric 
disability in April 1972 was denied by a May 1972 rating 
action.  He was duly notified of that decision and did not 
submit an appeal.  On December 6, 1996, a claim for service 
connection for PTSD was received from the veteran.  The claim 
was initially denied in a May 1997 rating action; however, 
the veteran submitted a notice of disagreement with that 
decision and in an August 1997 rating action service 
connection was granted for PTSD effective December 6, 1996, 
the date of receipt of the claim.  The condition was rated 30 
percent disabling effective at that time.  In August 1998 the 
veteran submitted a claim for a total rating based on 
individual unemployability and in a February 1999 rating 
action the evaluation for the veteran's PTSD was increased 
from 30 percent to 70 percent effective December 6, 1996.  He 
was awarded a total rating based on individual 
unemployability effective from August 5, 1998, and found 
eligible for Dependents' Educational Assistance under 38 U.S. 
Code Chapter 35 effective from that same date.

In a June 1997 statement the veteran's private physician, Dr. 
Parks, indicated that the veteran was permanently and totally 
psychologically disabled since he was unable to perform any 
type of gainful employment.  On his application for a total 
rating based on individual unemployability submitted in 
August 1998 the veteran indicated that he had last worked on 
a full-time basis on November 26, 1996, and he provided an 
employment history reflecting that he had been fully 
employed, primarily by the US Postal Service, from 1970 (sic) 
to 1996.  He indicated that he had since been placed on 
disability retirement due to his PTSD.

In the Board's opinion, the evidence establishes that the 
veteran's PTSD was productive of severe social and industrial 
impairment as of November 1996, when he apparently stopped 
working at the US Post Office. The evidence also reflects 
that the veteran has been unemployable as a result of his 
service-connected disabilities since that time.  However, the 
veteran's claim for service connection for PTSD was received 
by the VA on December 6, 1996.  Since that the was the date 
of the claim which resulted in the grant of service 
connection for the psychiatric condition the effective date 
of the grant cannot precede that date.  Since a compensable 
disability evaluation requires an underlying service 
connected disability it follows that 70 percent evaluation 
for the disorder also could not precede that date.  38 
U.S.C.A.§  5110; 38 C.F.R.§  3.400.  Although the veteran's 
representative has contended that an earlier effective date 
should be granted for the 70 percent evaluation for the PTSD 
under the provisions of 38 C.F.R. 3.400(o)(2), that provision 
applies to claims for an increase in rating and not to claims 
for service connection for a disability as in the instant 
case.  While it has been argued that this is a reopened 
claim, based on the fact that a claim for service connection 
for a nervous condition was denied in 1972, the status of 
this claim as an original versus reopened claim is 
essentially immaterial.  38 C.F.R. 3.400(o)(2) is based on 
the type of claim, an increase in rating for a disability 
previously established as service connected; not on whether 
the claim was a reopened claim, that is one which has been 
previously considered.  The Board would also note that the 
psychiatric condition known as PTSD was not recognized as a 
psychiatric diagnosis until the publication of the third 
edition of the Diagnostic and Statistical manual of the 
American Psychiatric Association in 1980.  A claim based on 
the diagnosis of a new mental disorder states a new claim 
when the new disorder had not been diagnosed at the time of 
the prior determination.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Since the veteran's claim of December 1996 was a 
very specific claim for service connection for PTSD, where 
his earlier claim had been for a nervous condition, with no 
diagnosis then of record, it follows that the December 1996 
claim could not be a reopened claim, based on the 1972 claim.   

With regard to the effective date for the grant of a total 
rating based on service-connected disability, the evidence 
establishes that the veteran was unemployable as of late 
November 1996.  Since he established service connection for 
PTSD effective December 6, 1996, the proper effective date 
for the grant of a total rating based on individual 
unemployability should also be December 6, 1996.  The 
evidence establishes that the veteran's service-connected 
disabilities were also permanent in nature as of December 6, 
1996, and his entitlement to Dependents' Educational 
Assistance under 38 U.S. Code Chapter 35 should also be 
effective from that date.  In arriving at its decision in 
this case, the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an earlier effective date for a 70 percent 
rating for the veteran's PTSD is not established.  The appeal 
is denied to this extent.  

Entitlement to an effective date of December 6, 1996 for a 
total rating based on individual unemployability and for 
eligibility for Dependents' Educational Assistance under 38 
U.S. Code Chapter 35 is established.  The appeal is granted 
to the extent indicated.



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals








